DETAILED ACTION
1.	This communication is in response to the Application filed on 6/21/2022. Claims 1-18 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 2, 3, 10, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vicinus, et al. (US 9865274; hereinafter VICINUS) in view of Eriksson (US 20170047072; hereinafter ERIKSSON).      
As per claim 1, VICINUS (Title: Ambisonic audio signal processing for bidirectional real-time communication) discloses “A method for supporting generation of comfort noise for at least two audio channels at a receiving node, the method being performed by a transmitting node (VICINUS, [Abstract], An input ambisonic audio signal includes multiple channels, each of which is made up of audio data representing sound captured by an ambisonic microphone .. Comfort noise may be generated; [col. 15, lines 60-66], After processing by the acoustic echo cancellers 600 and 604 and Comfort Noise Generation Logic 410, the output .. may be transmitted .. to the remote meeting equipment. Also see ERIKSSON below), the method comprising: 
determining spectral characteristics of audio signals on at least two input audio channels; determining a spatial coherence between the audio signals on the respective input audio channels, wherein the spatial coherence is associated with a value of a spectral characteristic corresponding to a perceptual importance of a frequency band (VICINUS, Fig. 11; [col. 2, lines 44-50], introducing comfort noise includes estimating the spectral and spatial characteristics of actual noise in the input ambisonic audio signal, and automatically generating comfort noise to be inserted into the input ambisonic audio signal that matches the spectral and spatial characteristics of the actual noise in the input ambisonic audio signal <The applicant is requested to sufficiently describe in the specification for further examination - ‘the spatial coherence is associated with a value of a spectral characteristic corresponding to a perceptual importance of a frequency band’>);
 	dividing the spatial coherence into frequency bands, wherein [ a compressed representation of the spatial coherence is determined per frequency band by weighting the spatial coherence within each frequency band according to the value of a spectral characteristic corresponding to a perceptual importance of the frequency band ] (VICINUS, [col. 16, line 55 - col. 17, line 2], The spectral content of the actual noise in the input ambisonic audio signal is estimated .. in what are generally referred to as frequency bands .. A given band describes a portion of the input ambisonic audio signal within a specific interval of the frequency spectrum .. The bands .. may be spaced apart at equal distances, on a linear or logarithmic frequency scale); and 
signaling information about the spectral characteristics and information about [ the compressed representation of the spatial coherence ] per frequency band to the receiving node, for enabling the generation of the comfort noise for the at least two audio channels at the receiving node (VICINUS, Fig. 5; [col. 2, lines 47-50], automatically generating comfort noise to be inserted into the input ambisonic audio signal that matches the spectral and spatial characteristics of the actual noise in the input ambisonic audio signal <read on performing comfort noise generation at the receiving/decoding side>).”

VICINUS does not expressly disclose “a compressed representation of the spatial coherence is determined per frequency band by weighting the spatial coherence within each frequency band according to the value of a spectral characteristic corresponding to a perceptual importance of the frequency band ..” However, the feature is taught by ER IKSSON (Title: Comfort noise generation).
In the same field of endeavor, ERIKSSON teaches: [Abstract] “exploiting the spatial coherence of multiple input audio channels in order to generate high quality multi channel comfort noise,” [0002] “Another application of CN is in speech coding in the context of silence suppression or discontinuous transmission, DTX, where, in order to save bandwidth, the transmitter only sends a highly compressed representation of the spectral characteristics of the background noise and the background noise is reproduced as a CN in the receiver.” ERIKSSON also teaches: [0063] “The generation of a comfort noise signal N_1 for an output audio channel may comprise determining a spectral shaping function H_1, based on the information on spectral characteristics of one of the input audio signals and the spatial coherence between the input audio signal and at least another input audio signal. The generation may further comprise applying the spectral shaping function H_1 to a first random noise signal W_1 and to a second random noise signal W_2(f), where W_2(f) is weighted G(f) based on the coherence between the input audio signal and the at least another input audio signal,” [0026] “The spatial coherence of the background noise can be obtained using the coherence function C(f)” and [0028] “G(f) is a function of the coherence function C(f).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ERIKSSON in the media presentation system taught by VICINUS, to provide a ready mechanism for the computation of a compressed representation of the spatial coherence.
As per claim 2 (dependent on claim 1), VICINUS in view of ERIKSSON further discloses “wherein the compressed representation of the spatial coherence is being one single value per frequency band (ERIKSSON, [0035], calculations may be performed only for a frequency range, e.g. where the spatial coherence C(f) exceeds a threshold, e.g. 0,2 <read on one single value>).”  
As per claim 3 (dependent on claim 2), VICINUS in view of ERIKSSON further discloses “wherein the spatial coherence values within each frequency band are weighted such that the spatial coherence values corresponding to values of frequency coefficients with a higher energy has more impact on said one single value of the spatial coherence compared to the spatial coherence values corresponding to values of frequency coefficients with lower energy (see Claim 1 comments).” 
Claims 10-11 (similar in scope to claims 1-2) are rejected under the same rationale as applied above for claims 1-2.
Claim 16 (similar in scope to claim 3) is rejected under the same rationale as applied above for claim 3.
3.	Claims 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over VICINUS in view of ERIKSSON, and further in view of Zhu, et al. (2011 IEEE International Symposium on Multimedia; hereinafter ZHU).
As per claim 4 (dependent on claim 1), VICINUS in view of ERIKSSON further discloses “wherein [ the value of a spectral characteristic corresponding to a perceptual importance of the frequency band is based on the spectral characteristics of the at least two input audio channels ].”
 VICINUS in view of ERIKSSON does not expressly disclose “the value of a spectral characteristic corresponding to a perceptual importance of the frequency band is based on the spectral characteristics of the at least two input audio channels.” However, the feature is taught by ZHU (Title: Audio Quality Assessment Improvement via Circular and Flexible Overlap). 
In the same field of endeavor, ZHU teaches: [Conclusion] “audio quality metric <read on perceptual importance which can be broadly interpreted> based on the nonparametric power spectrum estimation via circular overlap.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ZHU in the media presentation system taught by VICINUS and ERIKSSON, to provide audio power spectrum for the computation of the perceptual importance measure.
As per claim 5 (dependent on claim 1), VICINUS in view of ERIKSSON further discloses “wherein [ the value of a spectral characteristic corresponding to a perceptual importance of the frequency band is determined based on the power spectra of the at least two input audio channels ]. 
  VICINUS in view of ERIKSSON does not expressly disclose “the value of a spectral characteristic corresponding to a perceptual importance of the frequency band is determined based on the power spectra of the at least two input audio channels.” However, the feature is taught by ZHU (Title: Audio Quality Assessment Improvement via Circular and Flexible Overlap). 
In the same field of endeavor, ZHU teaches: [Conclusion] “audio quality metric <read on perceptual importance which can be broadly interpreted> based on the nonparametric power spectrum estimation via circular overlap.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ZHU in the media presentation system taught by VICINUS and ERIKSSON, to provide audio power spectrum for the computation of the perceptual importance measure.
Claims 12-13 (similar in scope to claims 4-5) are rejected under the same rationale as applied above for claims 4-5.
Double Patenting

4.	Claims 1, 10 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. patent 11404069 (original application 17/045103).
Claims 2, 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 2 of U.S. patent 11404069 (original application 17/045103).
Claims 3, 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 7 of U.S. patent 11404069 (original application 17/045103).
	Claims 4, 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 3 of U.S. patent 11404069 (original application 17/045103).
Claims 5, 13 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 4 of U.S. patent 11404069 (original application 17/045103).
Claims 6, 14 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 5 of U.S. patent 11404069 (original application 17/045103).
Claims 7, 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 6 of U.S. patent 11404069 (original application 17/045103).
Claims 8, 17 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 8 of U.S. patent 11404069 (original application 17/045103).
Claims 9, 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 9 of U.S. patent 11404069 (original application 17/045103).
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	11/14/2022Primary Examiner, Art Unit 2659